Citation Nr: 1611804	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  11-12 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an effective date earlier than August 3, 2006 for the grant of service connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a higher initial rating for PTSD in excess of 30 percent from August 3, 2006 to November 16, 2009, and in excess of 70 percent from November 16, 2009 to February 7, 2010.


REPRESENTATION

Appellant represented by:	Matthew D. Hill, Attorney


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 

INTRODUCTION

The Veteran had active military service from October 1965 to July 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

On his May 2011 substantive appeal, the Veteran indicated that he wanted a video conference Board hearing.  In an April 2012 written statement, the Veteran withdrew his request for a hearing.  Therefore, the request for a hearing has been withdrawn.

The issues on appeal were previously remanded by the Board in September 2014.
Subsequent to the issuance of the September 2015 Supplemental Statement of the Case (SSOC), the Veteran's representative submitted additional statements in October 2015, for which a waiver of initial RO consideration was provided.


FINDINGS OF FACT

1.  The Veteran filed his original claim for service connection for PTSD on March 3, 1987, which was denied by the RO in a December 1987 rating decision because the Veteran had not provided any evidence of an in-service stressor.

2.  The Veteran subsequently filed a claim for service connection for PTSD in August 2006; service connection for PTSD was granted effective August 3, 2006.

3.  Additional official service department records, not previously associated with the claims file at the time of the December 1987 rating decision, were received by VA in connection with the August 2006 claim and corroborated the Veteran's in-service stressor. 

4.  For the rating period from August 3, 2006 to November 15, 2009, the Veteran's PTSD has been manifested by occupational and social impairment, with deficiencies in most areas, such as work, family relations, and mood, due to such symptoms as: depressed mood, anxiety, hypervigilance, sleep impairment, disturbance of motivation and mood, difficulty in establishing relationships, and occasional suicidal ideation.

5.  For the rating period from August 3, 2006 to November 15, 2009, the Veteran's PTSD did not manifest total occupational and social impairment.

6.  For the rating period from November 16, 2009 to February 7, 2010, the Veteran's PTSD was manifested by total occupational and social impairment.

7.  The Veteran is already in receipt of a 100 percent disability rating for PTSD beginning February 8, 2010, which is the maximum schedular rating permitted. 


CONCLUSIONS OF LAW

1.  The criteria for an effective date of March 3, 1987, for the grant of service connection for PTSD, have been met.  38 U.S.C.A. §§ 5101(a), 5102, 5103, 5103A, 5107, 5110(a) (West 2002); 38 C.F.R. § 3.156(c) (2005); 38 C.F.R. §§ 3.1(r), 3.151(a), 3.159, 3.400(b)(2) (2015).

2.  For the rating period from August 3, 2006 to November 15, 2009, the criteria for a 70 percent rating, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

3.  For the rating period beginning November 16, 2009 to February 7, 2010, the criteria for a 100 percent rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015).  The Veteran contends that service connection for PTSD should be effective March 1987.  Given that this decision is a grant of the Veteran's claim for an earlier effective date for the grant of service connection for PTSD to the day of his first claim for service connection for PTSD (March 3, 1987), an exhaustive analysis of VA's compliance is not in necessary at this time regarding this issue, as the Veteran is not prejudiced in any regard.  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a timely letter dated September 2007, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim. 

Further, the Veteran's service treatment records, VA treatment records, and the Veteran's statements are associated with the claims file.  The Veteran was also afforded a VA examination in connection with his claim in January 2009.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion and findings obtained in this case is adequate.  The examination report considered all the pertinent evidence of record, the Veteran's statements and symptoms, and discussed the relevant rating criteria.

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Earlier Effective Date-Laws and Analysis

In a January 2009 rating decision, the RO granted service connection for PTSD and assigned an effective date of August 3, 2006, the date of the Veteran's most recent claim to reopen.  Accordingly, the old version of 38 C.F.R. § 3.156(c) applies.  See New and Material Evidence, 71 Fed. Reg. 52,455 (Sept. 6, 2006); Cline v. Shinseki, 26 Vet. App. 18, 23 (2012) (providing that the amendments to § 3.156(c) became effective on October 6, 2006, and were not expressly made retroactive).  As the Veteran submitted his claim to reopen prior to October 2006, when amendments to § 3.156(c), including the addition of subsection (c)(2), took effect, the version of 38 C.F.R. § 3.156(c) in effect prior to October 2006 must be applied in this case.  

Furthermore, because the Veteran filed a timely notice of disagreement with the January 2009 rating decision that established the effective date for the grant of service connection and perfected his appeal, the Board properly has jurisdiction over the effective date issue.  See Rudd v. Nicholson, 20 Vet. App. 296, 299 (2006) (providing that there is no such thing as a freestanding claim for an earlier effective date). 

The determination of the effective date of an award is generally governed by 
38 U.S.C.A. § 5110(a), which states that, "[u]nless specifically provided otherwise . . ., the effective date of an award based on an original claim [or] a claim reopened after final adjudication . . . shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor." 

Section 3.156(c) may apply in cases in which VA receives certain records after it has already issued a decision on a claim.  Under the old version of 38 C.F.R. 
§ 3.156(c) (2005), "[w]here the new and material evidence consists of a supplemental report from the service department, received before or after the decision has become final, the former decision will be reconsidered by the adjudicating agency of original jurisdiction.  This comprehends official service department records which presumably have been misplaced and have now been located and forwarded to the Department of Veterans Affairs.  Also included are corrections by the service department of former errors of commission or omission in the preparation of the prior report or reports and identified as such.  The retroactive evaluation of disability resulting from disease or injury subsequently service connected on the basis of the new evidence from the service department must be supported adequately by medical evidence.  Where such records clearly support the assignment of a specific rating over a part or the entire period of time involved, a retroactive evaluation will be assigned accordingly except as it may be affected by the filing date of the original claim."  Under either pre-amendment or amended 
§ 3.156(c), a claimant whose claim is reconsidered based on newly discovered service department records may be entitled to an effective date as early as the date of the original claim.  Mayhue v. Shinseki, 24 Vet. App. 273, 279 (2011).

Historically, the Veteran filed an original claim for service connection for PTSD on March 3, 1987, which was denied by the RO in December 1987.  Subsequently, in a January 2009 rating decision, the RO granted service connection for PTSD with an  effective date of August 3, 2006, the date of the Veteran's claim to reopen.

The Board finds that an earlier effective date is warranted under 38 C.F.R. 
§ 3.156(c) (2005) in this case because additional official service department records that had not been associated with the claims file when VA previously denied the claim in December 1987, were obtained by the RO in June 2007.  At the time of the December 1987 rating decision, the Veteran had not provided an in-service stressor related to his PTSD.  The June 2007 records (which included unit histories), allowed the RO to concede the Veteran's in-service stressor.  The limitation in amended 38 C.F.R. § 3.156(c)(2) regarding the claimant's previous failure to provide sufficient information is a substantive change and does not have retroactive effect.  Cline v. Shinseki, 26 Vet. App. 18 (2012).  Thus, the Board finds that the additional service records constitute newly discovered official service department records referred to in 38 C.F.R. § 3.156(c) (2005). 

As the claim is being reconsidered, not reopened, the effective date is affixed by operation of 38 C.F.R. § 3.400(b)(2)(i) for entitlement to service connection arising on a direct basis.  The effective date to be assigned is the day following separation from active service or date entitlement arose if claim is received within 1 year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later.  Id. 

The Board finds that the claim received on March 3, 1987 was the Veteran's first claim for service connection for PTSD.  The Veteran did not submit any formal or informal claims for service connection for PTSD prior to March 1987.  Having found the original date of claim to have been March 3, 1987, the Board finds that an effective date of March 3, 1987 is warranted as this was the date of receipt of the Veteran's first claim for service connection.  38 C.F.R. § 3.400.

Rating for PTSD

The Veteran is in receipt of a 30 percent rating for PTSD from August 3, 2006 to November 16, 2009, a 70 percent rating from November 16, 2009 to February 8, 2010, and a 100 percent rating thereafter.  As discussed above, the Board finds that the Veteran is entitled to an effective date of March 3, 1987 for the grant of service connection for PTSD.  As the RO has not had the opportunity to assign a disability rating prior to August 3, 2006, the Board will only examine the periods after August 3, 2006, at this time.

Disability Ratings Laws and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  In Hart v. Mansfield, 21 Vet. App. 505, 511 (2007), the Court extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings." 

For the rating period from August 3, 2006 to November 15, 2009, the Veteran is in receipt of a 30 percent PTSD evaluation under Diagnostic Code 9411.  A 30 percent rating is assigned when PTSD causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment and mild memory loss. 
38 C.F.R. § 4.130 (2015).

A rating of 50 percent is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

From November 16, 2009 to February 7, 2010, the Veteran is in receipt of a 70 percent rating.  A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

In applying the above criteria, the Board notes that, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence which does so).

In determining the level of impairment under 38 C.F.R. § 4.130, a rating specialist is not restricted to the symptoms provided under the diagnostic code, and should consider all symptoms which affect occupational and social impairment, including those identified in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV or DSM 5).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to those listed in that diagnostic code, the appropriate, equivalent rating is assigned.  See Mauerhan, 16 Vet. App. 436.

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100 reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996). 

GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family arguments); resulting in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind school work). 

GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships. 

GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 
Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job). 

GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e. g., a depressed patient who avoids friends, neglects family, and is unable to do work). 

A GAF Score of 21 to 30 denotes behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g, sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function is almost all areas (e.g., stays in bed all day; no job, home or friends).

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated "DSM-5."  As the Veteran's claim was initially certified to the Board prior to August 4, 2014, the DSM-5 is not applicable to this case.  However, according to the DSM-5, clinicians do not typically assess GAF scores.  The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice. 

In reviewing the evidence of record, the Board will consider the assigned GAF score; however, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability.  Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2015).


Rating Analysis for PTSD

The Veteran is in receipt of a 30 percent rating for PTSD from August 3, 2006 to November 16, 2009, a 70 percent rating from November 16, 2009 to February 8, 2010, and a 100 percent rating thereafter.  As discussed above, the RO has not had the opportunity to assign a disability rating prior to August 3, 2006; as such, the Board will only examine the rating periods after August 3, 2006, at this time.  Further, as the Veteran is currently in receipt of the maximum schedular rating (100 percent) for PTSD effective February 8, 2010, the Board will not address the rating period after February 2010.  

The evidence includes numerous VA treatment records.  In a July 2006 VA mental health note, the Veteran reported that he was working part-time and that he had relationship issues with his spouse.  The VA psychiatrist conducted a mental status examination and assigned a GAF score of 55, indicative of moderate symptoms or moderate difficulty in social, occupational, or school functioning.  See also March 2006, April 2006, and May 2006 VA treatment records (GAF scores of 55).  

In an August 2006 treatment note, the Veteran reported sleeping 2-3 hours a night with nightmares and flashbacks occurring "all the time."  He also reported increased startle reflex due to "panic and anxiety."  The Veteran stated that he tended to isolate himself from his wife and was often tearful.  

In a November 2006 VA psychiatry note, the Veteran complained of increased depression and PTSD symptoms.  It was noted that he endorsed symptoms of nightmares, flashbacks, increased irritability, avoidance, and hyperarousal.  He also reported depressed mood with crying spells, poor sleep, anhedonia, irritability, poor energy, and poor concertation.  The Veteran denied suicidal or homicidal ideation.  After performing a mental status examination, the VA psychiatrist assigned a GAF score of 65, reflective of mild symptoms or mild difficulty in social, occupational, or school functioning. 

In a March 2007 VA treatment record, the Veteran stated that his PTSD symptoms had increased.  In a July 2007 VA ambulatory care note, it was noted that the Veteran continued to have flashbacks.  

In a December 2008 VA treatment record, the Veteran reported symptoms of flashbacks, nightmares, hypervigilance, avoidance, anger and rage, and depression.  He stated that he continued to be haunted by combat experiences during Vietnam.  A GAF score of 55 was assigned, reflective of moderate symptoms or moderate difficulty in social, occupational, or school functioning.  

The evidence includes a January 2009 VA PTSD examination.  During the evaluation, the Veteran reported having a variable mood, variable energy, adequate appetite, and sleep difficulties.  He reported past arrests and criminal activity involving a DUI, receiving stolen goods, trespassing, and embezzlement of government funds.  The Veteran stated that he lived with his second wife and had
no contact with children and grandchildren.  He denied having any friends in the area.  The Veteran also stated that he worked as a caregiver in a nursing home rehab center.  Upon mental status examination, the Veteran was noted to be clean, neatly groomed, and appropriately dressed.  Psychomotor activity and speech were unremarkable.  Attitude toward the examiner was cooperative, friendly, and attentive.  Affect was appropriate and mood was depressed.  The Veteran was oriented to person, time, and place.  Thought process and thought content were
unremarkable.  Judgment was intact and the Veteran denied hallucinations and there were no signs of inappropriate behavior.  The Veteran denied suicidal or
homicidal thoughts.

The January 2009 VA examiner reported the Veteran's PTSD symptoms as recurrent, intrusive, and distressing recollections of the in-service events.  He also noted that the Veteran had difficulty falling or staying asleep and that he was socially withdrawn and distant.  The examiner stated that the Veteran's PTSD symptoms included depression that presumably had caused some difficulties with occupational tasks.  A GAF score of 60 was assigned, indicative of moderate symptoms or moderate difficulty in social, occupational, or school functioning.
In a subsequent January 2009 VA mental health consult note, the Veteran underwent a PTSD clinic psychological evaluation.  During the evaluation, the Veteran reported being employed full-time as a nursing assistant in a nursing home.  The VA psychiatrist noted that the Veteran was experiencing PTSD symptoms, including avoidance of thoughts and feelings, people, and activities.  He also had a restricted range of affect and a sense of a foreshortened future.  The Veteran reported insomnia, irritability, difficulty concentrating, hypervigilance, and recurrent intrusive recollections.  The Veteran also reported having current thoughts of suicide, but no plan.  Upon mental status examination, the Veteran's speech was normal.  Mood was depressed.  Judgment and insight were good.  A GAF score of 50 was assigned, reflective of serious symptoms or serious difficulty in social, occupational, or school functioning. 

In an August 2009 VA treatment record, the Veteran underwent a mental status examination.  During the evaluation, it was noted that his mood was depressed and his affect was constricted.  A GAF score of 50 was noted, reflecting serious symptoms or serious difficulty in social, occupational, or school functioning.

A November 2009 VA psychiatry note reflects that the Veteran was advised to resign medically from his employment due to his post traumatic symptoms.  The VA psychiatrist noted that the Veteran had been under his care due to PTSD.  

In a December 2009 VA mental health treatment record, the Veteran reported that his PTSD symptoms had been getting worse.  He reported self-medicating with cough syrup and his wife stated that his behavior would become erratic.  A GAF score of 45 was assigned, reflective of serious symptoms or serious difficulty in social, occupational, or school functioning.

In February and March 2010 VA mental health notes, the Veteran was assigned a GAF score of 45, indicative of serious symptoms or serious difficulty in social, occupational, or school functioning.   The Veteran reported significant social and family-related distress as well as impaired occupational functioning.  He also reported trauma-related auditory hallucinations.  The Veteran was noted to be unemployed.  

In an April 2010 discharge summary, it was noted that the Veteran was admitted to a PTSD program in February 2010.  It was further stated that the Veteran had re-experiencing symptoms.  He also exhibited avoidant behavior from people, places, and activities.  At the time of admission, sleep and concertation had "markedly decreased."  He also reported hearing a male voice calling his name.  He continued to report difficulty interacting with people and difficulty sleeping.  He also had decreased appetite, decreased concentration, and anger outbursts mainly toward his wife.  The Veteran denied suicidal or homicidal ideation.  A GAF score of 55 was assigned at discharge, reflective of moderate symptoms or moderate difficulty in social, occupational, or school functioning.

In a May 2010 VA treatment record, the Veteran reported that he had poor sleep due to hearing voices whispering his name.  A mental status examination noted that the Veteran had a depressed mood and affect was irritable.  A GAF score of 56 was assigned, reflective of moderate symptoms or moderate difficulty in social, occupational, or school functioning.

Upon review of all the evidence of record, the Board finds that the Veteran's PTSD disability more nearly approximates a 70 percent rating for the rating period from August 3, 2006 to November 15, 2009.   The Board finds that the Veteran's reported symptoms have remained relatively consistent throughout this period.  Specifically, from August 2006 to November 2009, the Veteran consistently reported symptoms of depression, anxiety, panic, flashbacks, sleep impairment, irritability, social isolation, difficulty with occupational tasks (see January 2009 VA examination report), and, on one occasion, suicidal ideation.  See January 2009 VA treatment record.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that a 70 percent disability evaluation for PTSD is more nearly approximated for the rating period from August 3, 2006 to November 15, 2009.

The Board further finds that the Veteran's PTSD does not more nearly approximate a 100 percent disability evaluation for the rating period from August 3, 2006 to November 15, 2009.  Although the January 2009 VA examiner noted that the Veteran's symptoms may have caused difficulty with occupational tasks, the evidence did not show that the Veteran was unable to obtain or maintain employment during this time.  Further, although the Veteran reported diminished interest in activities, he stated that he enjoyed going out to eat and attended church.  He was also married to his wife throughout the rating period.  Moreover, the Board finds that the Veteran's PTSD symptoms from August 3, 2006 to November 15, 2009 did not include gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  See 
38 C.F.R. § 4.130.

The Board has also considered and weighed the GAF scores from August 3, 2006 to November 15, 2009.  During this time, the Veteran's GAF scores ranged from 50 to 65 (most of which were 55), reflecting mild to moderate PTSD symptoms or mild to moderate impairment in social and occupational functioning.  The Board must consider the GAF scores in light of the actual symptoms in determining the appropriate rating.  The Board finds that the weight of the evidence supports the assignment of a 70 percent rating.

The Board next finds that a 100 percent disability rating is warranted for the rating period from November 16, 2009 to February 7, 2010.  As noted above, the Veteran has already been assigned a 100 percent PTSD rating effective February 8, 2010 to the present.  

The evidence shows that in November 2009, a VA psychiatrist advised the Veteran to resign medically from his employment as a result of his PTSD disability.  This demonstrates to the Board that the Veteran's PTSD manifested total occupational employment as of November 2009.  Further, in a December 2009 VA mental health treatment record, the Veteran reported that his PTSD symptoms had been getting worse.  He reported self-medicating with cough syrup and his wife stated that his behavior would become erratic.  In February and March 2010 VA mental health notes, the Veteran reported significant social and family-related distress as well as impaired occupational functioning.  He also reported trauma-related auditory hallucinations.  

The Veteran's GAF scores from November 16, 2009 to February 7, 2010 have also been considered.  During this time, the Veteran's GAF scores ranged from 45 to 56, reflecting moderate to serious PTSD symptoms or impairment in social and occupational functioning.  The Board has considered the GAF scores in light of the actual symptoms in determining the appropriate rating.  

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that a 100 percent disability evaluation for PTSD is more nearly approximated for the rating period from November 16, 2009 to February 7, 2010.

Extraschedular Consideration

The Board also has considered whether referral for extraschedular consideration is warranted. An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's PTSD disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  A comparison between the level of severity and symptomatology of the Veteran's symptoms with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's PTSD disability.  The Veteran's PTSD symptoms for the period from August 6, 2006 to November 15, 2009 have been manifested by occupational and social impairment, with deficiencies in most areas, such as work, family relations, and mood, due to such symptoms as: depressed mood, anxiety, hypervigilance, sleep impairment, disturbance of motivation and mood, difficulty in establishing relationships, and occasional suicidal ideation.  Therefore, the Board finds that the record does not reflect that the Veteran's PTSD disability is so exceptional or unusual as to warrant referral for consideration of the assignment of a higher rating on an extra-schedular basis.  

In the absence of these factors, the Board finds that the requirements for a referral for consideration of the assignment of an extraschedular evaluation for the Veteran's disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  In a December 2009 VA Form 21-8940, the Veteran noted that he became too disabled to work in November 2009 due to, in part, his PTSD disability.  

The Veteran has been granted a TDIU due to this PTSD disability from December 1, 2009 (the date he last worked) to February 8, 2010.  As the Veteran was working prior to December 1, 2009, a TDIU is not warranted for the rating period prior to December 1, 2009.  See February 2010 response from employer (date of last payment was November 30, 2009).  

As decided herein, the Veteran is now in receipt of a 100 percent disability rating beginning November 16, 2009.  

Assignment of a total schedular rating does not automatically render a TDIU claim moot.  See Bradley v. Peake, 22 Vet. App. 280 (2008) (holding that there could be a situation where a veteran has a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability in order to qualify for special monthly compensation (SMC) under 38 U.S.C. § 1114(s) (West 2014) by having an "additional" disability of 60 percent or more ("housebound" rate)).  In Bradley, the United States Court of Appeals for Veterans Claims (Court) found that a TDIU was warranted in addition to a schedular 100 percent evaluation where the TDIU had been granted for a disability other than the disability for which a 100 percent rating was in effect.  Under those circumstances, there was no "duplicate counting of disabilities."  Bradley, 22 Vet. App. at 293. 

The Veteran's only other service-connected disabilities are for type II diabetes, rated as 20 percent disabling, right wrist carpal navicular fracture, rated as 10 percent disabling, tinnitus, rated as 10 percent disabling, and hearing loss, rated as noncompensable.  VA treatment records discussed above show that the Veteran's impairment in occupational functioning is due to his PTSD disability, and not his other service-connected disabilities.  In other words, the evidence has not shown that the Veteran is unable to secure or follow a substantially gainful occupation solely due to his service-connected disabilities (other than PTSD).  Nor has the Veteran alleged otherwise.  See Veteran's TDIU claims dated in December 2009 (Veteran contends he warrants TDIU based on both PTSD and right wrist disabilities).  

Notwithstanding the schedular 100 percent rating assigned for the Veteran's service-connected PTSD, his other service-connected disabilities alone do not meet the criteria for the assignment of a TDIU, nor have they been shown to render him unable to secure or follow a substantially gainful occupation.  Here, to award a separate TDIU rating, in addition to the schedular 100 percent rating based on the Veteran's service-connected PTSD disability would result in duplicate counting of disabilities.  38 C.F.R. § 4.14 (2015).  As such, the Board finds that the assignment of a total schedular evaluation for PTSD renders the TDIU claim moot.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to an earlier effective date of March 3, 1987, for the award of service connection for PTSD is granted.

For the rating period from August 3, 2006 to November 15, 2009, a 70 percent disability rating, but no higher, for PTSD is granted.

For the rating period from November 16, 2009 to February 7, 2010, a 100 percent disability rating for PTSD is granted.   




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


